

114 S3528 IS: Federal Supervisor Training Act of 2016
U.S. Senate
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3528IN THE SENATE OF THE UNITED STATESDecember 8, 2016Ms. Heitkamp introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo provide for mandatory training for Federal Government supervisors and the assessment of
			 management competencies.
	
 1.Short titleThis Act may be cited as the Federal Supervisor Training Act of 2016.
		2.Mandatory training programs for supervisors
 (a)In generalSection 4121 of title 5, United States Code, is amended— (1)by inserting before In consultation with the following:
					
 (a)DefinitionsFor purposes of this section— (1)the term program means any activity, project, function, or policy that has an identifiable purpose or set of objectives; and
 (2)the term supervisor means— (A)a supervisor, as defined under section 7103(a)(10);
 (B)a management official, as defined under section 7103(a)(11); or (C)any other employee as the Director of the Office of Personnel Management may by regulation prescribe.;
 (2)by striking In consultation with and inserting (b) Training programs To be established.—In consultation with; and (3)by striking paragraph (2) (of the matter redesignated as subsection (b) as a result of the amendment under paragraph (2) of this subsection) and inserting the following:
					
 (2)a program— (A)to require supervisors to have individual development plans that provide for training on actions, options, and strategies a supervisor may use in—
 (i)developing and discussing relevant performance goals and objectives with the employee and ensuring the performance goals and objectives align to the mission and priority goals of the agency;
 (ii)communicating and discussing progress relative to performance goals and objectives, and conducting performance appraisals;
 (iii)mentoring and motivating employees and improving employee engagement, performance, and productivity;
 (iv)fostering a work environment characterized by fairness, respect, equal opportunity, and attention paid to the merit of the work of employees;
 (v)effectively managing employees with unacceptable performance, including training to understand the disciplinary options and procedures available to the supervisor;
 (vi)effectively using the probationary period to examine whether an employee has demonstrated successful performance or conduct to continue past the probationary period;
 (vii)addressing reports of a hostile work environment, retaliation, or harassment of, or by, another supervisor or employee;
 (viii)meeting supervisor competencies established by the Office of Personnel Management or the employing agency of the supervisor;
 (ix)collaborating with human resources employees to recruit, select, appraise, and reward employees to build a workforce based on organizational goals, budget considerations, and staffing needs; and
 (x)otherwise carrying out the duties or responsibilities of a supervisor; (B)to provide training to supervisors on the prohibited personnel practices under section 2302 (particularly with respect to such practices described under paragraphs (1) and (8) of subsection (b) of that section), employee rights, and the procedures and processes used to enforce employee rights; and
 (C)under which experienced supervisor mentors are identified, evaluated, and approved to provide guidance and advice to new or underperforming supervisors to—
 (i)transfer knowledge and advice in areas such as communication, critical thinking, responsibility, flexibility, motivating and engaging employees, teamwork, leadership, and professional development; and
 (ii)identify strengths and areas for development. (c)Requirements for training designTraining in the program components established under subparagraphs (A) and (B) of subsection (b)(2) shall—
 (1)be designed using principles of adult learning and an industry standard instructional design model; and
 (2)to the extent practicable, as determined by the agency, be training that is instructor-based. (d)Timing of training (1)Initial training (A)In generalNot later than 1 year after the date on which an individual is appointed to the position of supervisor, that individual shall be required to have completed each program component established under subsection (b)(2).
 (B)ExtensionsThe Director of the Office of Personnel Management may establish and administer procedures under which an agency may extend the 1-year period described under subparagraph (A) with respect to an individual.
 (2)Subsequent trainingAfter completion of a program component under subparagraphs (A) and (B) of subsection (b)(2), each supervisor shall be required to complete a program component under such subparagraphs not less frequently than once every 3 years.
 (3)Credit for similar trainingEach program component established under subsection (b)(2) shall include provisions under which the agency gives a supervisor credit toward a period of training that the agency determines is similar to training that the supervisor previously completed.
 (4)Effectiveness evaluationEach agency shall measure the effectiveness of training program components established under subsection (b)(2).
 (e)Information on developmental opportunitiesAn agency shall make available to each supervisor— (1)a detailed list of developmental opportunities available to the supervisor; and
 (2)the policies of the agency for requiring supervisor development. (f)RegulationsNotwithstanding section 4118(c), the Director of the Office of Personnel Management shall prescribe regulations to carry out this section, including the monitoring of agency compliance with this section. Regulations prescribed under this subsection shall include measures by which to assess the effectiveness of agency supervisor training programs..
				(b)Report on extensions for training requirements
 (1)Appropriate congressional committeesIn this subsection, the term appropriate congressional committees means— (A)the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (B)the Committee on Oversight and Government Reform of the House of Representatives. (2)ReportNot later than 2 years after the date of enactment of this Act and annually thereafter, the Director of the Office of Personnel Management shall submit a report with respect to the preceding fiscal year to the appropriate congressional committees on—
 (A)the number of extensions granted under section 4121(d)(1)(B) of title 5, United States Code, as added by subsection (a) of this section, which shall include—
 (i)a brief description of the reason why the training was not completed; (ii)the actions the agency plans to take to ensure training is received; and
 (iii)the date by which the agency intends to complete the training; and (B)the number of individuals completing the requirements of section 4121(d)(1)(A) of title 5, United States Code, as added by subsection (a) of this section.
 (c)RegulationsNot later than 1 year after the date of enactment of this Act, the Director of the Office of Personnel Management shall prescribe regulations under section 4121(f) of title 5, United States Code, as added by subsection (a) of this section.
 (d)Career track for technical expertsSection 5106 of title 5, United States Code, is amended by adding at the end the following:  (d)To the extent practicable under the requirements under this chapter, each agency shall develop a career track for employees of the agency whom the agency determines are mission critical technical experts that affords the employees the opportunity for career advancement, without being required to be appointed to a management or supervisory position..
			(e)Effective date and application
 (1)In generalThe amendments made by this section shall take effect 1 year after the date of enactment of this Act.
 (2)ApplicabilityThe amendments made by this section shall apply to— (A)each individual appointed to the position of a supervisor, as defined under section 4121(a) of title 5, United States Code (as added by subsection (a) of this section), on or after the effective date of the amendments; and
 (B)each individual who is employed in the position of a supervisor on the effective date of the amendments as provided under paragraph (3).
 (3)Existing supervisorsEach individual who is employed in the position of a supervisor, as defined under section 4121(a) of title 5, United States Code (as added by subsection (a) of this section), on the effective date of the amendments made by this section and is not subject to an extension under section 4121(d)(1)(B) of title 5, United States Code (as added by subsection (a) of this section) shall be required to—
 (A)complete each program component established under subparagraphs (A) and (B) of section 4121(b)(2) of title 5, United States Code (as added by subsection (a) of this section), not later than 3 years after the effective date of the amendments; and
 (B)complete program components every 3 years thereafter in accordance with paragraphs (2) and (3) of section 4121(d) of that title (as added by subsection (a) of this section).
 (f)GAO reportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to Congress a report on the mandatory training programs required to be established by under section 4121(b)(2) of title 5, United States Code (as added by subsection (a) of this section) and the effectiveness of those programs.
			3.Management competencies
 (a)In generalChapter 43 of title 5, United States Code, is amended— (1)by redesignating section 4305 as section 4306; and
 (2)by inserting after section 4304 the following:  4305.Management competencies (a)DefinitionIn this section, the term supervisor means—
 (1)a supervisor, as defined under section 7103(a)(10); (2)a management official, as defined under section 7103(a)(11); or
 (3)any other employee as the Director of the Office of Personnel Management may by regulation prescribe.
 (b)GuidanceThe Director of the Office of Personnel Management shall issue guidance to agencies on competencies supervisors are expected to meet in order to effectively manage, and be accountable for managing, the performance of employees.
 (c)Assessment by agenciesBased on guidance issued under subsection (b) and on any additional competencies developed by an agency, each agency shall assess the performance of the supervisors and the overall capacity of the supervisors in that agency.
 (d)ReportsEvery year, or on any basis requested by the Director of the Office of Personnel Management, each agency shall submit to the Office of Personnel Management a report on the progress of the agency in implementing this section, including measures used to assess program effectiveness..
				(b)Technical and conforming amendments
 (1)Table of sectionsThe table of sections for chapter 43 of title 5, United States Code, is amended by striking the item relating to section 4305 and inserting the following:
					4305. Management competencies.4306. Regulations..
 (2)ReferenceSection 4304(b)(3) of title 5, United States Code, is amended by striking section 4305 and inserting section 4306. 